Title: William Cocke to Thomas Jefferson, 15 May 1813
From: Cocke, William
To: Jefferson, Thomas


          Dear sir Rutledge Grainger County 15th May 1813
          Your much esteemd favour of the 17th of april Containing the fullest evidence that you still Recollect and appriceate my best endeavours to serve my Country has been Received with all that heart felt satisfaction which true friendship inspire.
			 I may truly be calld the trenk of the times except that nothing Can ever change my Determination for a moment to be of all the service in my
			 power to my Country: I hear with the greatest pleasure that Mr John Randlph has has lost his election and that
			 our mutual friend Mr Epps Succeeds him
			 numerous as my Days are my hart still pants
			 for Glory and
			 two of
			 my sons  one the majour Genl of East Tennessee and the a nother Capt of a troop of horse accompanied me to East Florida  where I had the pleasure to see them both in the Ranks as Volunteer Citizen soldiers and to be an eye witness that they did their duty in the hour of danger
			 the most
			 Romantick accounts of ancient shevalry does little
			 surpass the  Valor exhibited in the Lochway towns by my my Gallant Comrades in that most dangerous & fortunate interprise they will be
			 always dear as my children to me
			 my Loss of Mrs Cocke and
			 the  shamefull Surrender of Genl Hull determined me to take
			 an active part & once more to march to meet the enimys of my Country this Determination I expreessed in a charge at sparta and may be seen in a paper published at  Nashville Calld the whig I
			 have proven my sincerity by my actions Toreys still hate me and most of the Federallists dispise me yet I still Glory in being what you know me to be and
			 although I am Giting old
			 I injoy Good health and a desire still to be usefull Yours most sinceerly
          Wm Cocke
        